UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARY N. PETTIFORD,                      
                Plaintiff-Appellant,
                 v.
GRANVILLE COUNTY, a body politic;
GRANVILLE COUNTY SCHOOLS;
GRANVILLE COUNTY BOARD OF
EDUCATION; JANICE O. DAVIS,
Superintendent for Administrative
Services; BARBARA C. HARRIS,
Principal of West Oxford
Elementary School; KATY
ARRINGTON, Member of Board of
Education; CHIP BRISTOW, Member                 No. 00-1876
of Board of Education; GWEN
FAULKNER, Member of Board of
Education; JAMES W. LUMPKIN,
Member of Board of Education;
NEIL MCDONALD, Member of Board
of Education; RICHARD H. NELSON,
Member of Board of Education;
LEONARD E. PEACE, SR., Member of
Board of Education; DOROTHY
PRUITT, Member of the Board of
Education, in their individual and
official capacities,
                Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                         (CA-99-484-F-5)
2                  PETTIFORD v. GRANVILLE COUNTY
                        Argued: June 5, 2001

                       Decided: July 23, 2001

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Sandra Jyll Polin, Raleigh, North Carolina, for Appellant.
William Lee Hopper, Oxford, North Carolina; Kenneth Alexander
Soo, THARRINGTON SMITH, L.L.P., Raleigh, North Carolina, for
Appellees. ON BRIEF: Deborah R. Stagner, THARRINGTON
SMITH, L.L.P., Raleigh, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary N. Pettiford, an African-American elementary school teacher,
with bachelor’s and master’s degrees in education and over thirty
years of teaching experience, brought this action against Granville
County, the Granville County School System, the Granville County
Board of Education, individual board members, and various school
administrative officials. In a multi-count complaint, Ms. Pettiford
alleges, inter alia, that the various defendants engaged in employment
practices that discriminated against her on the basis of race and age
in violation of state and federal law, breached contractual rights owed
to her by forcing her resignation and refusing to deal fairly with her,
                   PETTIFORD v. GRANVILLE COUNTY                    3
coerced her resignation by improper threats, failed to provide her
notice and other procedural rights guaranteed by state law, wrongfully
discharged her in retaliation for her complaints about her assignments
and working conditions, and caused her severe emotional distress.
Ms. Pettiford requests compensatory and punitive damages and
injunctive relief in the form of removal of a certain letter dated May
21, 1996 from her personnel file, receipt of a grievance hearing, pro-
motion to a tenured teaching position, and an apology from the defen-
dants.

   All of Ms. Pettiford’s claims grow out of her attempts to gain
employment with Granville County School System in 1992 and 1993
and her subsequent resignation from the employment she ultimately
did obtain as a non-tenured, contractual "Chapter I" teacher. The dis-
trict court, after painstakingly considering Ms. Pettiford’s detailed
complaint, granted the various defendants’ motion to dismiss the
action, in a thorough twenty-six page opinion.

   We have carefully reviewed the briefs and record in this case, con-
sidered the oral and written arguments of the parties and the relevant
legal authorities, and conclude that we must affirm. As the district
court explained, Ms. Pettiford makes no allegations stating a "factual
or legal basis supporting liability of the County," all of her federal
employment discrimination claims and most of her state claims are
time-barred, and her remaining state law claims are meritless.
Accordingly, we affirm on the basis of the district court’s well rea-
soned opinion. See Pettiford v. Granville County, No. 5:99-CV-484-
F(3) (E.D.N.C. June 1, 2000).

                                                         AFFIRMED